UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of Date of Report: April 7, 2010 (Date of earliest event reported: March 31, 2010) SURGE GLOBAL ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-24269 34-1454529 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 990 Highland Drive Suite 206 Solana Beach, California, 92075 (Address of principal executive offices, zip code) (858) 720-9900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Item 5.02Departure of Director or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements ofCertain Officers or Directors. On March 31, 2010,Mark C. Fritz resigned as a director of the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SURGE GLOBAL ENERGY, INC., a Delaware corporation Date: April 7, 2010 By: /s/ E. Jamie Schloss E. Jamie Schloss, Chief Executive Officer 3
